Citation Nr: 0915480	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-13 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served in the Coast Guard from March 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD is manifested primarily by nightmares, 
difficulty sleeping, intrusive thoughts, irritability, 
exaggerated startle response, hypervigilance, intermittent 
anxiety, and intermittent mild to moderate depression that is 
productive of occupational and social impairment with reduced 
reliability and productivity.  Occupational and social 
impairment with deficiencies in most areas is not shown.  His 
symptoms more nearly approximate the higher rating.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for an initial evaluation of 50 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

Here, the above cited notice requirements were satisfied by 
an April 2006 letter sent to the Veteran by the RO.  In this 
letter, issued prior to the rating decision, the RO informed 
the Veteran of its duty to assist him in substantiating his 
claims under the VCAA and the effect of this duty upon his 
claims, as well as what information and evidence must be 
submitted by the Veteran.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  The Veteran was provided this information in a 
letter from the RO dated in April 2008, and his claim was 
thereafter readjudicated in a Statement of the Case (SOC) 
dated in April 2007.  The requirements of Dingess were 
therefore satisfied.

The Board is also aware of the decision of the Court of 
Appeals for Veterans Claims in Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).  In Vazquez-Flores, the Court addressed 
specific notification requirements that apply when a Veteran 
claims that an increase in an existing evaluation is 
warranted.  However, the Court there stressed the difference 
between claims for increased compensation, which center 
primarily on evaluating an increase in the severity of a 
disability that is already service connected, and initial 
claims for disability compensation, which are generally 
focused on substantiating service connection through evidence 
of an in service incident, a current disability, and a nexus 
between the two.  Since the instant case concerns the 
propriety of an initial evaluation, it is distinguishable 
from the situation addressed by the Court in Vazquez-Flores.  

We therefore conclude that appropriate notice has been given 
in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records and 
service records.  A VA examination was provided in connection 
with this claim.  The Veteran did not indicate that he 
received any private treatment for PTSD.  The Board therefore 
finds that the VA satisfied its duty to assist. 

II.  Increased Initial Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

A rating of 30 percent is assigned where the Veteran exhibits 
occupational and social impairment with occasional decreases 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A rating of 50 percent is assigned where the Veteran exhibits 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A rating of 70 percent is assigned where the Veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain successful relationships.

A rating of 100 percent is assigned where the Veteran 
exhibits total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran submitted a statement in support of his claim in 
March 2006.  In his statement, he reported vivid memories of 
traumas that he experienced during his service in World War 
II.  He stated that these memories "gnaw" at him.  The 
Veteran stated that he sometimes dreams about his World War 
II experiences, and that family members have told him that he 
cries out in his sleep at times.  On these occasions, he 
awakens in a pool of sweat and is unable to return to sleep.  

The Veteran was afforded a VA contract examination in October 
2006.  At the examination, the Veteran reported intermittent 
symptoms including mood changes, difficulty sleeping, and 
anxiety.  He reported panic attacks and periods of decreased 
motivation during which he lacked interest in activities.  
The Veteran also reported recurrent recollections of, and 
nightmares about, his World War II experiences.  He stated 
that he has had flashbacks and physiological reactivity in 
response to stimuli that remind him of the traumatic events 
that he experienced.  The Veteran reported that he avoids 
activities, people, and places that arouse recollections of 
these events.  He reported feeling detached and estranged 
from other people.  He also reported difficulty falling and 
staying asleep.  

The Veteran told the examiner that he is irritable and has 
outbursts of anger, but that this has not resulted in any 
violence.  He reported an exaggerated startle response and 
difficulties with hypervigilance but stated that his 
concentration was adequate.  The Veteran also reported that 
he is more comfortable alone, and he avoids social activities 
such as banquets and weddings.  He also reported purchasing 
items that he does not need.  The Veteran recollected that, 
in the past, he had thoughts of death and wished that he was 
dead, but denied any current suicidal thoughts.  He reported 
that he was not currently being treated for PTSD and was not 
taking any psychiatric medications.

Upon examination, the Veteran was oriented in all spheres.  
His appearance and hygiene were good and his behavior was 
appropriate.  He seemed mildly to moderately depressed.  His 
concentration was fair.  There was no evidence of 
suspiciousness, delusions, or hallucinations.  The Veteran's 
thought processes, judgment, and abstract thinking were 
normal.  He had some mild abnormal memory findings.  The 
Veteran had no difficulty following commands and was not 
deemed to be a threat or persistent danger to himself or 
others.

The examiner diagnosed PTSD.  He stated that the Veteran had 
no difficulty performing activities of daily living and that 
his symptoms were not severe enough to totally interfere with 
his social and occupational functioning or to require 
continuous medication.  He assigned a Global Assessment of 
Functioning score (GAF) of 50.  A GAF of 41-50 is generally 
indicative of serious symptoms or any serious impairment in 
social, occupational, or school functioning.

The Veteran has been treated at VA for his PTSD since July 
2007.  At a July 2007 PTSD screening, the Veteran reported 
nightmares and intrusive memories, with the most recent 
nightmare occurring 6 months previously.  He stated that he 
is frequently triggered by reminders such as watching the 
history channel or seeing pictures of the ship that he served 
upon, and that he avoids memories and thoughts of his 
experiences.  He became tearful when he thought of his war 
experiences. He reported avoiding crowds and social 
gatherings such as parties.  He also reported emotional 
numbing, an exaggerated startle response, insomnia, and 
hypervigilance.  He finds it hard to make new friends and 
mostly spends time with friends he grew up with.  The Veteran 
denied prior mental health treatment but expressed an 
interest in individual and group therapy.  

The Veteran began attending a monthly PTSD support group in 
August 2007.  At the first group meeting, he was engaged with 
group members and was able to chat quite freely.  He 
discussed some of his traumatic experiences and appeared 
somewhat distressed.  The Veteran next attended the group in 
November 2007.  He appeared to be in good spirits and joked 
with other group members and the group leaders.  At a March 
2008 group meeting the Veteran reported that he cries when he 
watches war movies.  In June 2008, the Veteran reported 
experiencing PTSD symptoms, but these symptoms were not 
further described in the relevant treatment note.  Overall, 
the group therapy notes reflect that the Veteran actively 
participated in the group, and never reported any suicidal or 
homicidal thoughts.  However, he at times expressed that he 
"goes back into his shell" outside of the group.  

The Veteran began individual therapy in October 2008.  At 
that time, he reported that he was most focused upon learning 
techniques to reduce his social isolation and increase his 
ability to connect with others.  He also expressed feelings 
of shame and guilt over crying spells that were triggered by 
thoughts or reminders of World War II.  

The Board finds that the Veteran's symptoms more nearly 
approximately the 50 percent rating.  The Veteran endorses 
symptoms that are specifically contemplated in the criteria 
for a 50 percent evaluation, including disturbances of 
motivation and mood, mildly impaired memory, and difficulty 
establishing interpersonal relationships.  The Veteran has 
reported wishing that he was dead and experiencing periods 
during which he loses interest in all activities.  He stated 
that he retreats into himself outside of his PTSD therapy 
group and isolates himself socially.  He also experiences 
nightmares, irritability, hypervigilance, anxiety, and panic 
attacks.  

However, the Veteran's symptoms are not so severe as to 
warrant an evaluation higher than 50 percent.  There is no 
evidence of social and occupational impairment with 
deficiencies in most areas. There is no evidence of symptoms 
such as intermittently illogical, obscure, or irrelevant 
speech; near continuous panic or depression affecting his 
ability to function independently, appropriately, and 
effectively; spatial disorientation; or neglect of personal 
appearance and hygiene.  Although the Veteran has difficulty 
establishing interpersonal relationships, his treatment 
records reflect that he does maintain relationships with some 
childhood friends and was able to effectively interact with 
the members and leaders of his PTSD therapy group.  
Therefore, an inability to maintain effective relationships 
was not shown.  While, the Veteran does experience some 
impaired impulse control, including irritability and angry 
outbursts, this has not led to any episodes of violence.  
Similarly, while the VA contracted examiner described the 
Veteran's purchasing of unneeded items as an "obsessional 
ritual", there is no evidence that this interferes with the 
Veteran's routine activities.  

The Board is aware that the GAF of 50 assigned by the VA 
contracted examiner generally denotes symptoms causing 
slightly greater than moderate impairment.  However, the 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by word or by a GAF score, is 
considered but is not determinative of the VA disability 
rating to be assigned.  Rather, the evaluation is based on 
consideration of all of the evidence that bears on 
occupational and social impairment. 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.  In this case, the symptoms described in 
the examiner's narrative report were not consistent with the 
assigned GAF of 50.  The examiner described the Veteran's 
mood symptoms, sleep disturbances, and anxiety as 
intermittent and assessed his then current mood as mildly to 
moderately depressed.  

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).




	(CONTINUED ON NEXT PAGE)



ORDER

An increased initial evaluation of 50 percent, but no more, 
for PTSD is granted subject to the law and regulations 
governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


